Hastings, C.J.
This is an appeal from the termination of the parental rights of T.B. in her minor children, L.B. and S.B. The children involved, 12 and 8 years of age, me the older brother and sister of L.P.B., and this case is controlled by In re Interest of L.P.B., ante p. 806, 467 N.W.2d 687 (1991). We affirm.
Both of these children were born out of wedlock. The grandmother testified that she had taken care of L.B. all his life and that S.B. had been in her care since she was about 6 weeks old.
The record discloses that the same facts and, of course, the same law are applicable in this case as those in In re Interest of L.P.B., supra, and it will not be necessmy to again set them out.
We do find from a de novo review of that record, however, that the evidence is clem and convincing that the mother had abandoned both of these children for a period in excess of 6 months prior to the filing of the petition for termination, and the evidence, further, is clear and convincing that the best interests of the children will be served by terminating the parental rights of T.B.
The judgment of the separate juvenile court is affirmed.
Affirmed.